 


109 HR 1705 IH: To establish a program to support deployment of idle reduction and energy conservation technologies for heavy-duty vehicles, and for other purposes.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1705 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Shadegg introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a program to support deployment of idle reduction and energy conservation technologies for heavy-duty vehicles, and for other purposes. 
 
 
1.Reduction of engine idling of heavy-duty vehicles 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Advanced truck stop electrification systemThe term advanced truck stop electrification system means a stationary system that delivers heat, air conditioning, electricity, and/or communications, and is capable of providing verifiable and auditable evidence of use of those services, to a heavy-duty vehicle and any occupants of the heavy-duty vehicle with or without relying on components mounted onboard the heavy-duty vehicle for delivery of those services. 
(3)Auxiliary power unitThe term auxiliary power unit means an integrated system that— 
(A)provides heat, air conditioning, engine warming, or electricity to components on a heavy-duty vehicle as if the main drive engine of the heavy-duty vehicle were running; and 
(B)is certified by the Administrator under part 89 of title 40, Code of Federal Regulations (or any successor regulation), as meeting applicable emission standards. 
(4)Heavy-duty vehicleThe term heavy-duty vehicle means a vehicle that— 
(A)has a gross vehicle weight rating greater than 8,500 pounds; and 
(B)is powered by a diesel engine. 
(5)Idle reduction technologyThe term idle reduction technology means an advanced truck stop electrification system, auxiliary power unit, or other device or system of devices that— 
(A)is used to reduce long-duration idling of a heavy-duty vehicle; and 
(B)allows for the main drive engine or auxiliary refrigeration engine of a heavy-duty vehicle to be shut down. 
(6)Energy conservation technologythe term energy conservation technology means any device, system of devices, or equipment that improves the fuel economy of a heavy-duty vehicle. 
(7)Long-duration idling 
(A)In generalThe term long-duration idling means the operation of a main drive engine or auxiliary refrigeration engine of a heavy-duty vehicle, for a period greater than 15 consecutive minutes, at a time at which the main drive engine is not engaged in gear. 
(B)ExclusionsThe term long-duration idling does not include the operation of a main drive engine or auxiliary refrigeration engine of a heavy-duty vehicle during a routine stoppage associated with traffic movement or congestion. 
(b)Idle reduction technology benefits, programs, and studies 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall— 
(A) 
(i)commence a review of the mobile source air emission models of the Environmental Protection Agency used under the Clean Air Act (42 U.S.C. 7401 et seq.) to determine whether the models accurately reflect the emissions resulting from long-duration idling of heavy-duty vehicles and other vehicles and engines; and 
(ii)update those models as the Administrator determines to be appropriate; and 
(B) 
(i)commence a review of the emission reductions achieved by the use of idle reduction technology; and 
(ii)complete such revisions of the regulations and guidance of the Environmental Protection Agency as the Administrator determines to be appropriate. 
(2)Deadline for completionNot later than 180 days after the date of enactment of this Act, the Administrator shall— 
(A)complete the reviews under subparagraphs (A)(i) and (B)(i) of paragraph (1); and 
(B)prepare and make publicly available 1 or more reports on the results of the reviews. 
(3)Discretionary inclusionsThe reviews under subparagraphs (A)(i) and (B)(i) of paragraph (1) and the reports under paragraph (2)(B) may address the potential fuel savings resulting from use of idle reduction technology. 
(4)Idle reduction and energy conservation deployment program 
(A)Establishment 
(i)In generalNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary of Transportation shall, through the Environmental Protection Agency’s SmartWay Transport Partnership, establish a program to support deployment of idle reduction and energy conservation technologies. 
(ii)PriorityThe Administrator shall give priority to the deployment of idle reduction and energy conservation technologies based on the costs and beneficial effects on air quality and ability to lessen the emission of criteria air pollutants. 
(B)Funding 
(i)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out subparagraph (A) $19,500,000 for fiscal year 2006, $30,000,000 for fiscal year 2007, and $45,000,000 for fiscal year 2008. 
(ii)Cost sharingSubject to clause (iii), the Administrator shall require at least 50 percent of the costs directly and specifically related to any project under this section to be provided from non-Federal sources. 
(iii)Necessary and appropriate reductionsThe Administrator may reduce the non-Federal requirement under clause (ii) if the Administrator determines that the reduction is necessary and appropriate to meet the objectives of this section. 
(5)Idling location study 
(A)In generalNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary of Transportation, shall commence a study to analyze all locations at which heavy-duty vehicles stop for long-duration idling, including— 
(i)truck stops; 
(ii)rest areas; 
(iii)border crossings; 
(iv)ports; 
(v)transfer facilities; and 
(vi)private terminals. 
(B)Deadline for completionNot later than 180 days after the date of enactment of this Act, the Administrator shall— 
(i)complete the study under subparagraph (A); and 
(ii)prepare and make publicly available 1 or more reports of the results of the study. 
(c)Vehicle weight exemptionSection 127(a) of title 23, United States Code, is amended— 
(1)by designating the first through eleventh sentences as paragraphs (1) through (11), respectively; and 
(2)by adding at the end the following: 
 
(12)Heavy duty vehicles 
(A)In generalSubject to subparagraphs (B) and (C), in order to promote reduction of fuel use and emissions because of engine idling, the maximum gross vehicle weight limit and the axle weight limit for any heavy-duty vehicle equipped with an idle reduction technology shall be increased by a quantity necessary to compensate for the additional weight of the idle reduction system. 
(B)Maximum weight increaseThe weight increase under subparagraph (A) shall be not greater than 400 pounds. 
(C)ProofOn request by a regulatory agency or law enforcement agency, the vehicle operator shall provide proof (through demonstration or certification) that— 
(i)the idle reduction technology is fully functional at all times; and 
(ii)the 400-pound gross weight increase is not used for any purpose other than the use of idle reduction technology described in subparagraph (A).. 
(d)ReportNot later than 60 days after the date on which funds are initially awarded under this section, and on an annual basis thereafter, the Administrator shall submit to Congress a report containing— 
(1)an identification of the grant recipients, a description of the projects to be funded and the amount of funding provided; and 
(2)an identification of all other applicants that submitted applications under the program. 
 
